






RAVEN INDUSTRIES, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT
    


This STOCK OPTION AGREEMENT (the “Agreement”) is made and entered into effective
as of the 2nd day of April, 2012, between Raven Industries, Inc., a South Dakota
corporation (the "Company") and ________________ (“Employee").


BACKGROUND
A.    Employee has either been hired to serve as an employee to the Company or
the Company desires to induce Employee to continue to serve the Company as an
employee.


B.    The Company has adopted the 2010 Stock Incentive Plan, as amended and
restated in 2012 (the “Plan”) pursuant to which shares of common stock of the
Company have been reserved for issuance under the Plan.


NOW, THEREFORE, the parties hereto agree as follows:


1.        Grant of Option; Purchase Price. Subject to the terms and conditions
herein set forth, the Company hereby irrevocably grants from the Plan to
Employee the right and option, hereinafter called the “Option”, to purchase all
or any part of an aggregate of the number of shares of common stock, $1.00 par
value, of the Company (the “Shares”) set forth at the end of this Agreement
after “Number of Shares” at the price per Share set forth at the end of this
Agreement after “Purchase Price.”
2.        Exercise and Vesting of Option. The Option shall be exercisable only
to the extent that all, or any portion thereof, has vested in Employee. Except
as provided herein in Section 4, the Options shall vest in Employee in four (4)
cumulative installments, with twenty-five percent (25%) of the total grant
becoming exercisable on the first anniversary of the date of this Agreement,
with an additional twenty-five percent (25%) of the total grant becoming
exercisable on each of the next three (3) successive anniversaries of such date
(each such date is hereinafter referred to singularly as a “Vesting Date” and
collectively as “Vesting Dates”), so long as Employee remains an employee of the
Company or has elected "Retirement" (as defined below) from the Company after
the first anniversary of the date of this Agreement.
3.        Termination of Employment. Except as provided in Section 5(a) below,
in the event that Employee ceases to be employed by the Company, for any reason
or no reason, with or without cause, prior to any Vesting Date, that part of the
Option scheduled to vest on such Vesting Date, and all parts of the Option
scheduled to vest in the future, shall not vest and all of Employee's rights to
and under such non-vested parts of the Option shall terminate.
4.        Term of Option. To the extent vested, and except as otherwise provided
in this Agreement, the Option shall be exercisable for five (5) years from the
date of this Agreement; provided, however, that, except as provided in Sections
5(a) below, in the event Employee ceases to be employed by the Company, for any
reason or no reason, Employee or his/her legal representative shall have three
(3) months from the date of such termination of his/her position as an employee
to exercise any part of the Option vested pursuant to Section 3 of this
Agreement. Upon the expiration of such three (3) month period, except as
provided in Section 5(a), or, if earlier, upon the expiration date of the Option
as set forth above, the Option shall terminate and become null and void.
5.        Retirement; Death of Employee; Change in Control.
(a)     “Retirement” is defined as Employee voluntarily terminating employment
with the Company on the first day of any month after Employee's years of
service, plus his/her attained age, equals or exceeds the sum of 80.
Notwithstanding anything to the contrary contained herein, in the event of
Employee's Retirement after the first anniversary of the date of this Agreement,
the Option shall, to the extent not exercised, become fully vested upon the date
of Employee's Retirement and shall be exercisable through the full term of the
Option.
(b)    In the event of Employee's death, the person designated in Employee's
will, or in the absence of such designation, Employee's legal representative
may, in like manner, exercise the Option to the extent of the number of Shares
which were vested at the time of his/her death, but such right shall expire
unless exercised by such designated person or legal representative within the
earlier of (i) three (3) months after the death of Employee, or (ii) the
expiration of the Option.




--------------------------------------------------------------------------------






(c)    “Change in Control” has the meaning provided in the Plan. Notwithstanding
anything to the contrary contained herein, in the event of a Change in Control
of the Company, the Option shall become fully vested upon the effective date of
such event, and shall remain exercisable for the remainder of the term of the
Option.


6.        Method of Exercising Option. Subject to the terms and conditions of
this Agreement and the Plan, the Option may be exercised by written notice to
the Company. Such notice shall state the election to exercise the Option, the
number of Shares in respect of which it is being exercised, the method of
exercise, and shall be signed by the person or persons exercising the Option.
The Employee may exercise the Option by (i) paying to the Company in cash the
full exercise price; (ii) arranging for a broker to sell Shares and immediately
thereafter pay to the Company the full exercise price; (iii) delivering Shares
previously owned by Employee, the total market value of which equals the full
exercise; or (iv) instructing the Company to retain sufficient Shares from the
total number of Shares which are subject of the exercise, the total market value
of which equals the total purchase price. Applicable tax withholding may be paid
by any method permitted under the Plan. Upon proper exercise, the Company shall
deliver a certificate or certificates representing such Shares as soon as
practicable after the notice shall be received. All Shares that shall be
purchased upon the exercise of the Option as provided herein shall be fully paid
and non-assessable.
7.        Rights of Option Holder. Employee, as holder of the Option, shall not
have any of the rights of a shareholder with respect to the Shares covered by
the Option except to the extent that one or more certificates for such Shares
shall be delivered to him or her upon the due exercise of all or any part of the
Option.
8.        Limitations on Transferability. The Option shall not be transferred,
pledged or assigned except, in the event Employee's death, by will or the laws
of descent and distribution to the limited extent provided in the Plan, or
pursuant to a qualified domestic relations order as defined by the Internal
Revenue Code of 1986, as amended (the “Code”) or Title I of the Employee
Retirement Income Security Act, or the rules there under, and the Company shall
not be required to recognize any attempted assignment of such rights.
Notwithstanding the preceding sentence, the Option may be transferred by
Employee to Employee's spouse, children, grandchildren or parents (collectively,
the “Family Members”), to trusts for the benefit of Family Members, to
partnerships or limited liability companies in which Family Members are the only
partners or shareholders, or to entities exempt from federal income taxation
pursuant to Section 501(c)(3) of the Code. During Employee's lifetime, the
Option may be exercised only by him or her, by his/her guardian or legal
representative or by the transferees permitted by the preceding sentence.
9.        No Continued Employment or Right to Corporate Assets. Nothing
contained in this Agreement shall be deemed to grant Employee any right to
continue in the employ of the Company for any period of time or to any right to
continue his/her present or any other rate of compensation, nor shall this
Agreement be construed as giving Employee, Employee's beneficiaries or any other
person any equity or interests of any kind in the assets of the Company or
creating a trust of any kind or a fiduciary relationship of any kind between the
Company and any such person.
10.        Securities Law Matters. Employee acknowledges that the Shares to be
received by him or her upon exercise of the Option may not have been registered
under the Securities Act of 1933 or the Blue Sky laws of any state
(collectively, the “Acts”). If such Shares have not been so registered, Employee
acknowledges and understands that the Company is under no obligation to
register, under the Acts, the Shares received by him or her or to assist him or
her in complying with any exemption from such registration if he or she should
at a later date wish to dispose of the Shares. Employee acknowledges that if not
then registered under the Acts, the Shares shall bear a legend restricting the
transferability thereof, such legend to be substantially in the following form:
“The shares represented by this certificate have not been registered or
qualified under federal or state securities laws. The shares may not be offered
for sale, sold, pledged or otherwise disposed of unless so registered or
qualified, unless an exemption exists or unless such disposition is not subject
to the federal or state securities laws, and the Company may require that the
availability or any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, which opinion of counsel shall be
reasonably satisfactory to the Company.”


11.        Employee Representations. Employee hereby represents and warrants
that Employee has reviewed with his/her own tax advisors the federal, state, and
local tax consequences of the transactions contemplated by this Agreement.
Employee is relying solely on such advisors and not on any statements or
representation of the Company or any of its agents. Employee understands that he
or she will be solely responsible for any tax liability that may result to him
or her as a result of the transactions contemplated by this Agreement. The
Option, if exercised, will be exercised for investment and not with a view to
the sale or distribution of the Shares to be received upon exercise thereof.




--------------------------------------------------------------------------------




12.        Forfeiture Remedy in the Event of Restatement of Financial Statements
(Applicable Only to Officers). If any of the Company's financial statements
during the period of this Agreement are subsequently required to be restated due
to material noncompliance with any financial reporting requirement under
applicable securities laws, then the Board of Directors of the Company (the
“Board”) may, in its sole discretion, require forfeiture or repayment of the
compensation received by Employee under this Agreement within the three year
period preceding the date of the restatement, that the Board determines would
not have been received had the financial statements been initially filed as
restated. The Board may effect this remedy (a) through forfeiture or
cancellation of the Shares that the Board determines would not have been granted
to Employee if the financial statements had been initially filed as restated,
(b) by seeking repayment from Employee in cash of the value of such Shares at
the time of the Board's determination, (c) by seeking repayment of the gross
amount realized by Employee upon sale of common stock paid upon exercise of the
Option, or (d) by any other means deemed appropriate by the Board, in its sole
discretion. In the event the Company adopts a policy that requires its executive
officers to forfeit or repay compensation in the event of a restatement of the
financial statements, Employee agrees that such policy shall apply to this award
and shall be incorporated into this Agreement.
13.        General.
(a)    The Option is granted pursuant to the Plan and is governed by the terms
thereof. In the event of any conflict between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control. The Company shall at
all times during the term of the Option reserve and keep available such number
of Shares as will be sufficient to satisfy the requirements of this Agreement.


(b)    Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation other than the
parties hereto, any rights or benefits under or by reason of this Agreement.


(c)    Each party hereto agrees to execute such further documents as may be
necessary or desirable to effect the purposes of this Agreement.


(d)    This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same agreement.


(e)    This Agreement, in its interpretation and effect, shall be governed by
the laws of the State of South Dakota applicable to contracts executed and to be
performed therein.


[Signature page follows]
[Signature page to Non-Qualified Stock Option Agreement]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.


    
NUMBER OF SHARES:
RAVEN INDUSTRIES, INC.



x,xxx
By_________________________________

Its President & CEO




PURCHASE PRICE:
EMPLOYEE:





$xx.xx/per share                ____________________________________








DATE: ______________________________














--------------------------------------------------------------------------------




882163




